Exhibit INTERVIEW Company Outline- CHDT Corporation is a management company, providing services and taking an active role in the management and direction of all business units that could benefit from cumulative business experience in a variety of industries.Common components operated at the corporate level are human resources, financial services, accounting services, legal services, budgetary control, marketing support, information technology, and systems support.By providing these corporate services for the business units, each unit is charged with focusing on planned revenue growth. The company, through its subsidiary Capstone Industries, manufacturers and sells consumer products to many of the top tier retailers and distributors nationwide.
